Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/21 has been entered. In view of this RCE, the previous 101 rejection is hereby withdrawn.
Allowable Subject Matter
Claims 21-50 are allowed.
Examiner’s Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
Re claims 21, 28, 35 and 42. The prior art fails to disclose a computer-implemented method for a blockchain-based service, comprising: collecting appearance data of a vehicle as collected appearance data, the vehicle capable of accessing, as a member, a blockchain; generating, by generation hardware of the vehicle, a private key; generating a digital signature of a transaction using the private key, wherein the transaction is used to initiate registration of the vehicle in the blockchain; verifying the digital signature using the collected appearance data as a public key; registering, in a distributed database associated with the blockchain, the appearance data as an identity of the vehicle; detecting, by a member node device in the blockchain, a vehicle violation event that is related to the vehicle; receiving a target transaction initiated by the member node 
3. The prior arts of record: Tran et al (Tran hereinafter, US PUB: 2018/0117446) discloses using smart contracts to facilitate secure operation (see the abstract). However, Tran is silent on “collecting appearance data of a vehicle as collected appearance data, the vehicle capable of accessing, as a member, a blockchain; generating, by generation hardware of the vehicle, a private key; generating a digital signature of a transaction using the private key, wherein the transaction is used to initiate registration of the vehicle in the blockchain; verifying the digital signature using the collected appearance data as a public key; registering, in a distributed database associated with the blockchain, the appearance data as an identity of the vehicle; detecting, by a member node device in the blockchain, a vehicle violation event that is related to the vehicle; receiving a target transaction initiated by the member node device in the blockchain, wherein the target transaction comprises the appearance data of the vehicle that is collected by the member node device and vehicle violation event information that is related to the vehicle violation event; invoking a smart contract that corresponds to the vehicle violation event information; and executing, based on the identity indicated by the appearance data of the vehicle, violation processing logic stated in the smart contract.” 
4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJO O OYEBISI/Primary Examiner, Art Unit 3697